     Case 4:20-cr-00063-BMM Document 27 Filed 01/28/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                         CR 20-63-GF-BMM

           Plaintiff,

     vs.                                                ORDER

OPAL INEZ COX,

           Defendant.

    Upon the unopposed motion of the United States, and for good cause shown,

    The United States’ motion to appear by Zoom at the Sentencing Hearing is

GRANTED.

    DATED this 28th day of January, 2021.
